Opinion issued January 13, 2011

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00004-CR
NO. 01-11-00005-CR
NO. 01-11-00006-CR
NO. 01-11-00007-CR
———————————
In re Rene E. Vargas, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION[1]
          By
petition for writ of mandamus, relator, Rene E. Vargas, complains that the
Harris County District Clerk has not provided relator with a transcript of the
grand jury proceedings in the underlying case. 

          We deny
the petition for writ of mandamus. 
PER CURIAM
Panel
consists of Justices Jennings, Higley, and Brown.
Do
not publish.   Tex. R. App. P. 47.2(b).
 




[1]
          Relator has indicated that the
underlying case is State v. Vargas,
nos. 669954, 6700092, 631718, and 657699 in the 183rd District Court of Harris
County, Texas.